Name: Commission Regulation (EEC) No 1995/84 of 12 July 1984 amending Regulation (EEC) No 2062/80 on the conditions and procedure for granting or withdrawing recognition of producers' organizations and associations thereof in the fishing industry
 Type: Regulation
 Subject Matter: agricultural structures and production;  fisheries;  production;  marketing
 Date Published: nan

 13 . 7 . 84 Official Journal of the European Communities No L 186/23 COMMISSION REGULATION (EEC) No 1995/84 of 12 July 1984 amending Regulation (EEC) No 2062/80 on the conditions and procedure for granting or withdrawing recognition of producers' organizations and associa ­ tions thereof in the fishing industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common orga ­ nization of the market in fishery products ('), Having regard to Council Regulation (EEC) No 105/76 of 19 January 1976 on the recognition of producers' organizations in the fishing industry (2), and in parti ­ cular Article 2 (2) thereof, Whereas Regulation (EEC) No 105/76 provides that a producers' organization must show that it is sufficiently active economically in order to obtain recognition ; whereas only producers' organizations of a certain minimum output can fulfil this requirement ; Whereas certain criteria concerning the definition of certain types of fishing should be updated ; Whereas the conditions of fisheries production vary substantially from region to region within the Community ; whereas the minimum output fixed for producers' organizations may therefore in some cases prove too low or too high ; whereas the Member States should therefore be authorized to adapt the minimum quantities within certain limits to the regional circum ­ stances ; Whereas certain minimum criteria which producers' organizations' common production and marketing rules must fulfil , should be updated ; Whereas, therefore, Regulation (EEC) No 2062/80 (3) should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2062/80 is hereby amended as follows : 1 . In Article 2 ( 1 ) the table is replaced by the following : Type of fishing Minimum annual catch (landed weight) 1 . Local inshore fishing (average time out : less than two days) Sardines, anchovies 1 000 tonnes or other fresh fish 1 000 tonnes 2. Offshore fishing (average time out : two to nine days) Fresh fish 2 500 tonnes 3 . High-sea fishing (average time out : 10 to 23 days) Fresh tunny 1 500 tonnes Other fresh products 1 5 000 tonnes or salted fish 1 0 000 tonnes 4. Deep-sea fishing (average time out : not less than 24 days) Frozen sardines 5 000 tonnes or frozen tunny 5 000 tonnes or other frozen products 1 5 000 tonnes or salted fish 10 000 tonnes 5 . Other fishing Shrimps of the genus Crangon spp 800 tonnes or oysters 500 tonnes or mussels 500 tonnes or other crustaceans and molluscs 200 tonnes or freshwater fish 250 tonnes or fish in brackish water or lakes artificially or naturally separated from the sea (lagoons) 150 tonnes' (') OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 20, 28 . 1 . 1976, p. 39 . 0 OJ No L 200, 1 . 8 . 1980, p. 82 . No L 186/24 Official Journal of the European Communities 13 . 7. 84 cated to the Member State and on the basis of an analysis of market require ­ ments ; (bb) authorization for the Member States not to apply to provisions of (aa) to producers' organizations engaged in fishing of the types specified in point 5 of the table in Article 2 ( 1 ) ; (b) as regards marketing : (aa) standardization of products (weight, sorting, presentation, containers for the purposes of sale, packaging, labelling, etc.) ; (bb) product quality, quality control methods, quality grading and, where the period of fishing is two days or more, the use of ice or other suitable means to preserve the freshness of fresh products ; (cc) the provisions governing sales by the producers' organization, in particular as regards the concentration of supply, prepa ­ ration for sale, common supply at the first marketing stage and the withdrawal price to be applied.' 7. Paragraph 2 of Article 5 becomes paragraph 3 and the following new paragraph 2 is added : '2 . In so far as a producers' organization releases its members from the requirement to sell through the organization their entire output of the product or products in respect of which they are members, the common rules referred to in the first indent of the second subparagraph of Article 5 ( 1 ) of Regula ­ tion (EEC) No 3796/81 must include at least the requirement that the members in question respect the withdrawal prices applied by that producers' organization, without prejudice to Article 2 (3) of Council Regulation (EEC) No 2202/82 ('). 2. Article 2 (2) is replaced by the following : '2 . However, provided that regional conditions so require, Member States may set :  higher minimum quantities for producers' orga ­ nizations whose members engage in fishing of the types specified in points 1 , 2 or 5 of the table in paragraph 1 . These quantities may not exceed 1 0 000 tonnes per year for each type of fishing referred to,  lower minimum quantities for organizations whose members engage in local inshore fishing, the deep-sea fishing referred to in point 4 of the table in paragraph 1 under the heading "other frozen products" or the type of fishing specified in point 5 of the table in paragraph 1 for oysters or mussels in the regions or ports of Greece, Corsica and the Mezzogiorno in which no other organization engaging in the fishing of those or similar products has been recognized by the date of entry into force of this Regulation. These minimum quantities may not be less, per year, than 800 tonnes of landed weight in the case of inshore fishing, 10 000 tonnes in the case of deep-sea fishing for "other frozen products" or 350 tonnes in the case of oysters and mussels .' 3 . In Article 4 ( 1 ) 'No 100/76' is replaced by 'No 3796/81 '. 4. Article 4 (2) is deleted. 5 . In the first subparagraph of Article 5 ( 1 ) 'No 100/76' is replaced by 'No 3796/81 '. 6 . In the second subparagraph of Article 5 ( 1 ), (a) and (b) are replaced by the following : '(a) as regards production : (aa) a catch plan to be drawn up before the end of the first month of the fishery year containing appropriate measures for adjus ­ ting the factors of production and the catch during the fishery year to demand. The catch plan is to be drawn up on the basis of forecasts of the potential output per species, respecting any quantities allo ­ (') OJ No L 235, 10 . 8 . 1982, p. 1 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 July 1984. For the Commission Giorgios CONTOGEORGIS Member of the Commission